KENNEDY, Circuit Judge,
concurring.
While I do not disagree with the majority’s conclusion that defendant was required to submit an application form to be entitled to reimbursement, I would not deny his request for a reduction in the amount of restitution for items to which he clearly established a right to reimbursement merely because he had failed to file a claim for reimbursement in a timely fashion. The Court’s objective in fixing restitution is to determine the amount of Prudential’s loss. If Prudential would have paid the same amount or a greater amount for expenses defendant could have properly claimed, it is difficult to see where it incurred a loss.
The problem with the record in this case is that the district court was only provided a list of checks or credit card items which might or might not be reimbursable without any documentation to establish that they were. Several items listed appear to be excluded. For example, car insurance would be excluded under the automobile cost exclusion. In addition, several large items for property improvement would surely be excluded by $887.69 limitation on monthly rent.
The defendant also lists clerical and marketing assistance as a reimbursable item, but such assistance had to be provided by a Prudential clerk or a temporary service clerk from an approved agency in order to be reimbursable. Whether cleaning, usually included in rent, is subject to the rent limitation is also in question. The defendant also lists telephone expenses as reimbursable, but does not differentiate between service related to his role as a Prudential contractor and those related to his other extensive activities.
If defendant claimed reimbursement, items purchased with funds reimbursed under the Marketing Support Program would belong to Prudential. For any of those items, surely he would be required to actually make a claim. As unliquidated collateral claims of uncertain validity, I agree with the majority that should not be offset against the loss. United States v. Hoglund, 178 F.3d 410 (6th Cir.1999).